Citation Nr: 0503706	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-16 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, type II with impotence, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left lower 
extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected diabetic retinopathy, currently evaluated 
as 50 percent disabling.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from September 1966 to April 1970.  He served in 
Vietnam and was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

Procedural history

In November 2001, the veteran filed a claim of entitlement to 
service connection for diabetes mellitus based on presumed 
exposure to herbicides in Vietnam.  
See 38 U.S.C.A. § 1116(f), as added by § 201(c) of the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001), which added diabetes 
mellitus (Type 2) to the list of presumptive diseases as due 
to herbicide exposure.  

In a May 2002 decision, the RO granted service connection for 
diabetes and assigned a provisional 20 percent disability 
rating therefor, pending a report of a scheduled VA 
examination.  In the September 2002 decision which forms the 
basis for this appeal, the RO separately rated certain 
disabilities associated with diabetes, as follows: peripheral 
neuropathy of the lower extremities, each rated 10 percent 
disabling; and diabetic retinopathy, also rated as 10 
percent.  The diabetes mellitus itself was denominated as 
diabetes mellitus with impotence; the 20 percent rating was 
retained.     

In June 2004, the disability rating for diabetic retinopathy 
was increased to 50 percent.  Although the veteran had 
previously indicated that he would like a 40 percent 
disability rating for such [see the veteran's substantive 
appeal (VA Form 9) dated in June 2003], he has not indicated 
that he is satisfied with the currently assigned 50 percent 
disability rating.  Consequently, the issue of entitlement to 
a disability evaluation in excess of 50 percent for diabetic 
retinopathy remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the Rating Schedule, the 
pending appeal as to that issue is not abrogated].

Matters not on appeal

In a February 2003 rating decision, the veteran was granted 
service connection for atherosclerotic heart disease with 
coronary artery disease, status post myocardial infarction, 
status post angioplasty associated with type II diabetes 
mellitus and assigned a 30 percent disability rating; he was 
also granted service connection for hypertension associated 
with type II diabetes mellitus and assigned a 10 percent 
disability rating.  To the Board's knowledge, the veteran has 
not disagreed with that decision.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.




REMAND

The veteran seeks increased disability ratings for service-
connected diabetes mellitus, type II with impotence, 
peripheral neuropathy of both extremities and diabetic 
retinopathy.  For the reasons explained immediately below, 
the Board finds that a remand for additional procedural and 
evidentiary development is in order.  

Reasons for Remand

Procedural issues

(i.)  Additionally submitted evidence 

In January 2005, Dr. J.J.A. submitted a statement directly to 
the Board regarding the veteran's restricted activities as a 
result of his diabetes mellitus and peripheral neuropathy.  
The RO has not had an opportunity to readjudicate these 
issues in light of the additionally submitted medical 
evidence.  There is no waiver of initial RO consideration of 
record.  See 38 C.F.R. §§ 19.37, 20.1304 (2004).  The Board 
cannot consider additional pertinent evidence without first 
remanding the case to the agency of original jurisdiction for 
initial consideration or obtaining the veteran's waiver.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) [the DAV case]. 

(ii.)  Inadequate notice

In addition, after review of the file the Board has concluded 
that the veteran has not received sufficient notice under the 
Veterans Claims Assistance Act of 2000 (VCAA).  Although the 
RO provided the veteran with some notification of the 
requirements of the VCAA in letters to the veteran, this 
notice is not complete.  In particular, there has been no 
notice to the veteran of the division of responsibilities 
between him and VA in obtaining evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The United States Court of Appeals for the Federal Circuit 
held in the DAV case that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  

Thus, if, as here, the record has a procedural defect with 
respect to the notice required under the VCAA, this may no 
longer be cured by the Board.  Accordingly, the Board must 
remand the case to the agency of original jurisdiction (AOJ) 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

(iii.)  Potential hearing request

The veteran indicated in his substantive appeal (VA Form 9) 
dated in June 2003 that he did not wish to have a personal 
hearing.  However, in a December 2004 statement, the veteran 
indicated that if the letter from Dr. J.J.A. did not satisfy 
his appeal, he would like to appear before the Board.  He 
also stated "If you need for me to appear before the board . 
. . please let me know."

The Board wishes to make it clear that a hearing is not 
contingent on any Board decision.  The opposite is in fact 
the case; a Board decision is rendered only after 
consideration of all evidence of record, including any 
hearing testimony.  
See 38 U.S.C.A. § 7104 (West 2004).  The veteran may either 
request or decline a hearing, but he must make a firm 
decision.  The veteran may wish to consult with his 
representative concerning this matter.  The AOJ should 
ascertain whether the veteran desires a personal hearing in 
regards to his claims.  



Updated treatment records

During the veteran's December 2003 VA eye examination, the 
examiner commented that the veteran was to call the Durham VA 
medical center to ask for an accelerated eye appointment 
based on elevated pressure readings in the left eye.  The 
most recent records from the Durham VA medical center are 
dated in April 2003.  Therefore, the RO should attempt to 
obtain the most updated treatment records from this facility.

Furthermore, in the above-mentioned letter received by the RO 
in January 2005, Dr. J.J.A. indicated that the veteran's loss 
of feeling in both extremities had been determined by 
"monofilament testing of the feet and legs."  These test 
results have not been associated with the veteran's claims 
folder.

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA must assure that all notice 
and development required by the VCAA 
has been accomplished, including 
notifying the veteran of the evidence 
he needs to submit and that which will 
be obtained by VA.  

2.  VBA should request that the 
veteran identify any relevant recent 
medical examination and treatment 
records in regards to his service 
connected diabetes mellitus, diabetic 
peripheral neuropathy of the right and 
left lower extremities and diabetic 
retinopathy.  VBA should take 
appropriate steps to secure any 
medical treatment records so 
identified and associate them with the 
veteran's VA claims folder, to include 
all records from Dr. J.J.A. and recent 
treatment records from the VA Medical 
Center in Durham, North Carolina.  VBA 
should also ascertain whether the 
veteran wants a personal hearing in 
regards to his claims.  If so, a 
hearing should be scheduled.

3.  After obtaining any additional 
relevant records, VBA should 
determine whether further physical 
examination and/or diagnostic testing 
of the veteran is necessary in order 
to properly adjudicate his claims.  
If VBA determines that further 
examination is necessary, such should 
be scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

4.  After accomplishing any additional 
development it deems to be necessary, 
VBA should review the evidence of 
record and readjudicate the veteran's 
claims of entitlement to increased 
ratings for diabetes mellitus, type II 
with impotence, diabetic neuropathy of 
the right lower extremity, diabetic 
neuropathy of the left lower extremity 
and diabetic retinopathy.  If these 
claims remain denied, in whole or in 
part, VBA should provide the veteran 
with a supplemental statement of the 
case (SSOC) and allow an appropriate 
period of time for response.  The case 
should then be returned to the Board 
for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




